Title: Thomas Jefferson’s Notes on Collegiate Districts for a System of Public Education, [ca. 24 October 1817]
From: Jefferson, Thomas,Cabell, Joseph Carrington
To: 


                    
                         ca. 24 Oct. 1817
                    
                    
                    
                    
                    
                    
                        
                            
                            white inhab
                             
                        
                        
                            Accomac
                            
                            11,201
                             
                        
                        
                            Northampton
                            
                            4,124
                             
                        
                        
                            Northumberland
                            
                            4,461
                             
                        
                        
                            Lancaster
                            
                            2,480
                             
                        
                        
                            Richmond
                            
                            3,036
                             
                        
                        
                            Westmoreland
                            
                            4,022
                             
                        
                        
                            Middlesex
                            
                            1,938
                             
                        
                        
                            Essex
                            
                            3,717
                             
                        
                        
                            Matthews
                            
                            2,159
                             
                        
                        
                            Gloster
                            
                            4,629
                             
                        
                        
                            King & Queen
                            
                            4,985
                             
                        
                        
                            King William
                            
                            3,497
                             
                        
                        
                            Elizab. city
                            
                            1,874
                             
                        
                        
                            Warwick
                            
                            715
                             
                        
                        
                            York
                            
                            2,256
                             
                        
                        
                            James city
                            
                            1,774
                             
                        
                        
                            New Kent
                            
                            2,753
                             
                        
                        
                            Charles City
                            
                            2,163
                             
                        
                        
                            61,784
                             
                        
                        
                            Princess Anne
                            
                            5,572
                             
                        
                        
                            Norfolk
                            
                            8,032
                             
                        
                        
                            Norfolk borough
                            
                            5,368
                             
                        
                        
                            Nansemond
                            
                            5,862
                             
                        
                        
                            Isle of Wight
                            
                            5,145
                             
                        
                        
                            Southampton
                            
                            7,091
                             
                        
                        
                            Surry
                            
                            3,415
                             
                        
                        
                            Prince George
                            
                            3,564
                             
                        
                        
                            Sussex
                            
                            5,018
                             
                        
                        
                            Greensville
                            51,321|
                            2,254
                             
                        
                        
                            Fairfax.
                            
                            7,169
                             
                        
                        
                            Loudon
                            
                            16,181
                             
                        
                        
                            King George
                            
                            2,578
                             
                        
                        
                            Stafford
                            
                            5,635
                             
                        
                        
                            Prince William
                            
                            6,091
                             
                        
                        
                            Fauquier
                            
                            12,328
                             
                        
                        
                            Culpeper
                            
                            10,655
                             
                        
                        
                            Madison
                            
                            4,411
                             
                        
                        
                            Caroline
                            
                            6,780
                             
                        
                        
                            Spotsylva
                            77,989|
                            6,161
                            
                        
                        
                             
                             
                             
                            
                        
                        
                            Hanover
                            
                            6,628
                             
                        
                        
                            Henrico
                            
                            5,099
                             
                        
                        
                            City of Richmd
                            
                            5,987
                             
                        
                        
                            Goochland
                            
                            4,739
                             
                        
                        
                            Louisa
                            
                            5,470
                             
                        
                        
                            Fluvanna
                            
                            2,633
                             
                        
                        
                            Powhatan
                            
                            2,982
                             
                        
                        
                            Cumberland
                            
                            3,890
                             
                        
                        
                            Buckingham
                            
                            8,384
                             
                        
                        
                            Orange
                            
                            5,807
                             
                        
                        
                            Albemarle
                            
                            9,042
                             
                        
                        
                            Nelson
                            
                            5,005
                             
                        
                        
                            Amherst
                            
                            5,341
                             
                        
                        
                            Augusta
                            
                            11,428
                             
                        
                        
                            Rockbridge
                            
                            8,594
                             
                        
                        
                            91,029
                             
                        
                        
                            Chesterfield
                            
                            3,964
                             
                        
                        
                            Petersburg.
                            
                            3,495
                             
                        
                        
                            Dinwiddie
                            
                            5,082
                             
                        
                        
                            Brunswick
                            
                            6,043
                             
                        
                        
                            Amelia.
                            
                            3,408
                             
                        
                        
                            Nottoway.
                            
                            2,910
                             
                        
                        
                            Lunenburg.
                            
                            5,110
                             
                        
                        
                            Mecklenburg
                            
                            8,189
                             
                        
                        
                            Prince Edward.
                            
                            5,413
                             
                        
                        
                            Charlotte
                            
                            5,564
                             
                        
                        
                            Halifax
                            
                            12,470
                             
                        
                        
                            61,648
                             
                        
                        
                            Campbell
                            
                            5,633
                             
                        
                        
                            Pittsylvania
                            
                            10,860
                             
                        
                        
                            Bedford
                            
                            10,001
                             
                        
                        
                            Franklin
                            
                            8,052
                             
                        
                        
                            Henry
                            
                            3,856
                             
                        
                        
                            Patrick
                            
                            3,971
                             
                        
                        
                            Botetourt
                            
                            11,026
                             
                        
                        
                            Montgomery
                            
                            7,310
                             
                        
                        
                            60,709
                            
                        
                        
                             
                             
                             
                             
                        
                        
                            Frederick
                            
                            16,157
                            
                        
                        
                            Jefferson
                            
                            8,319
                            
                        
                        
                            Berkley
                            
                            9,950
                            
                        
                        
                            Hampshire
                            
                            8,855
                            
                        
                        
                            Shenandoah
                            
                            12,608
                            
                        
                        
                            Hardy
                            
                            4,776
                            
                        
                        
                            Rockingham
                            
                            11,262
                            
                        
                        
                            Pendleton
                            
                            3,977
                            
                        
                        
                            75,904
                            
                        
                        
                            Monongalia
                            
                            12,442
                            
                        
                        
                            Brooke
                            
                            5,511
                            
                        
                        
                            Ohio
                            
                            7,735
                            
                        
                        
                            Randolph
                            
                            2,743
                            
                        
                        
                            Harrison
                            
                            9,499
                            
                        
                        
                            Wood
                            
                            2,586
                            
                        
                        
                            Mason
                            
                            1,742
                            
                        
                        
                            42,258
                            
                        
                        
                            Bath
                            
                            3,955
                            
                        
                        
                            Greenbriar
                            
                            5,420
                            
                        
                        
                            Kanhaway
                            
                            3,514
                            
                        
                        
                            Giles
                            
                            3,503
                            
                        
                        
                            Monroe
                            
                            5,068
                            
                        
                        
                            Tazewell
                            
                            2,679
                            
                        
                        
                            Wythe
                            
                            7,199
                            
                        
                        
                            Grayson
                            
                            4,671
                            
                        
                        
                            Washington
                            
                            10,688
                            
                        
                        
                            Russell.
                            
                            5,930
                            
                        
                        
                            Lee
                            
                            4,358
                            
                        
                        
                            
                            
                            56,985
                            
                        
                        
                            
                            
                        
                        
                            
                            
                            61,784
                            
                        
                        
                            
                            
                            51,321
                            
                        
                        
                            
                            
                            77,989
                            
                        
                        
                            
                            
                            91,029
                            
                        
                        
                            
                            
                            61,648
                            
                        
                        
                            
                            
                            60,709
                            
                        
                        
                            
                            
                            75,904
                            
                        
                        
                            
                            
                            42,258
                            
                        
                        
                            
                            
                            56,985
                            
                        
                        
                            
                            
                            579,627
                            
                        
                        
                            Cabell omittd
                            2,496
                            
                        
                        
                            
                            
                            582,123
                            
                        
                        
                            19 mean
                            64,680
                            
                        
                    
                    
                    
                    
                 